ORDER
PER CURIAM.
Pursuant to Rule 27.26, appellant sought to vacate his capital murder conviction and set aside his sentence of life imprisonment on the ground of ineffective assistance of counsel. Following an evidentiary hearing, the trial court found that defense counsel had proceeded in a thorough and professional manner at trial and denied the motion. Movant appeals.
The record in this case clearly supports the trial court’s conclusion that movant’s defense counsel provided effective assistance. Moreover, movant has failed to show a reasonable probability that the result of his trial would have been different but for the alleged mistakes of his trial counsel. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). We, therefore, conclude that the *509denial of the motion was not clearly erroneous. An opinion would serve no prece-dential value.
Affirmed in accordance with Rule 84.-16(b).